Motion for leave to appeal is denied without prejudice to the State’s right to apply within 14 days from the filing date of this Order to Assignment Judge Samuel D. Lenox, who presided over the Madison grand jury pursuant to N.J.S.A. 2A:73A-6, for further relief including reference of the matter back to the trial judge who originally heard the underlying application herein, and provided further that within seven days of the disposition of such an application or within 21 days of the filing of this Order if no such application is made, the appropriate trial judge shall review in camera each item that defendants seek to have released for discovery purposes to make certain that defendants’ needs outweigh the public interest in grand jury secrecy. (See 198 N.J.Super. 236)